                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

LORRAINE M. PERRY                                )
                                                 )
             Plaintiff,                          )
                                                 )
v.                                               ) Civil Action No.: ____________
                                                                      3:20cv571
                                                 )
AT&T SERVICES, INC.                              )
Serve:  CT Corporation System                    )
        (Registered Agent)                       )
        4701 Cox Road, Suite 285                 )
        Glen Allen, VA 23060                     )
                                                 )
and                                              )
                                                 )
AT&T/WARNER MEDIA PENSION                        )
BENEFIT PLAN                                     )
Serve:  c/o AT&T Services, Inc.                  )
        CT Corporation System                    )
        (Registered Agent)                       )
        4701 Cox Road, Suite 285                 )
        Glen Allen, VA 23060                     )
                                                 )
             Defendants.                         )

                                    COMPLAINT

      Plaintiff Lorraine M. Perry (“Ms. Perry”), by counsel, states as follows as her

Complaint against defendants AT&T Services, Inc. (“AT&T” or the “Company”) and

AT&T/Warner Media Pension Benefit Plan (the “Plan”).

                                 NATURE OF ACTION

      1.     This is an ERISA 1 case that involves false promises about pension benefits.

Ms. Perry’s late husband, Francis M. Perry (“Mr. Perry”), worked at AT&T and/or related




1“ERISA” is the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001, et
seq.



                                           1
companies until he took early retirement. To induce Mr. Perry into early retirement, the

Company promised him – in writing -- five extra years of service. Those extra years most

directly translated into a higher monthly benefit amount for Mr. Perry. Those five extra

years also qualified Mr. Perry’s widow, Ms. Perry, for a pensioner death benefit under the

Plan. Indeed, in the years before his passing, Mr. Perry received two letters from AT&T’s

representatives confirming that Ms. Perry was eligible for the benefit. They even specified

the exact amount to be paid. After Mr. Perry’s passing, however, AT&T disclaimed its

prior representations and denied Ms. Perry’s claim for the death benefit. In other words,

Ms. Perry was either wrongfully denied her claim for the death benefit or she was lied to

about it for years by AT&T. As such, Ms. Perry now brings this action (i) to enforce her

rights under § 1132(a)(1)(B) of ERISA to receive the death benefit she is entitled to under

the Plan; (ii) to declare that AT&T failed to provide her a “full and fair review,” as required

under ERISA, regarding her claim for the death benefit; and (iii) alternatively, to enforce

her rights under § 1132(a)(3) of ERISA to receive appropriate equitable relief – in the form

of a surcharge for the amount of the death benefit payment – against AT&T for its breach

of fiduciary duty in failing to give Ms. Perry and her husband accurate information about

Ms. Perry’s eligibility for the death benefit.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 29 U.S.C. §

1132(e)(1) and 28 U.S.C. § 1331.

       3.     Venue is proper in this district and division pursuant to 29 U.S.C. §

1132(e)(2), 28 U.S.C. § 1391, and Local Rule 3(B)(4), as this is the district and division

where a substantial part of the events or omissions giving rise to the claims herein

occurred.


                                                 2
                                        PARTIES

      4.     Perry is an individual resident of Richmond, Virginia. At all relevant times

herein, she is, was and has been, a beneficiary of the Plan, as defined under § 1002(8) of

ERISA, through her status as the spouse of a covered Plan participant.

      5.     The Plan, sponsored by AT&T, is an employee pension benefit plan as

defined under § 1002(2) of ERISA and is governed by ERISA.

      6.     At all relevant times herein, AT&T, particularly through the AT&T Benefit

Plan Committee (the “Committee”), is, was, and has been the plan administrator, as that

term is defined under § 1002(16) of ERISA, for the Plan.

      7.     The Plan is funded through employer contributions.

                                         FACTS

      8.     After working for four AT&T-affiliated companies (AT&T Bell Laboratories,

AT&T Technologies, Inc., Western Electric Company, and AT&T Corp.) for almost twenty-

five years, Mr. Perry took early retirement on December 7, 1989, with an effective date of

December 30, 1989.

      9.     At the time of his early retirement, Mr. Perry had accumulated 24 years,

nine months, and 21 days of actual service with these companies.

      10.    Mr. Perry took early retirement because AT&T offered him (and employees

like him) a special retirement package dubbed the “Management Pension Enhancement

and Special Retirement Option.”

      11.    According to this special package, any eligible AT&T employee who – like

Mr. Perry – elected to retire effective December 30, 1989 would receive, inter alia, five

additional years “for purposes of determining eligibility for a service pension and the

amount of any early retirement discount.”


                                            3
       12.    The extra five years were significant for purposes of Mr. Perry’s service

pension eligibility. Without the five extra years, Mr. Perry did not have at least 25 years

of service and thus was not eligible for a “service pension” under the Plan. Instead, he

was only eligible for what the Plan called a “deferred vested pension.” With the five extra

years, however, Mr. Perry did have at least 25 years of service and thus was eligible for

a “service pension.”

       13.    As a result of his election to retire early under the special package, Mr. Perry

was paid enhanced benefits and was paid, beginning on December 31, 1989, a “service

pension” under the Plan.

       14.    Because Mr. Perry, based on the special package, was receiving a “service

pension” under the Plan, Ms. Perry (Mr. Perry’s spouse) was eligible for the pensioner

death benefit under the Plan. As the Plan states: “In the event of the death of any person

who at the time of death is receiving a [service pension] . . . , the Committee . . . in its

discretion . . . may authorize a Death Benefit to the spouse or dependent relatives of the

pension.” (emphasis added).

       15.    Over the next three decades, the Plan’s representatives twice confirmed Ms.

Perry’s eligibility for the death benefit.

       16.    First, in a letter dated June 30, 1998, AT&T, after an inquiry by Mr. Perry,

stated that Ms. Perry would receive a death benefit upon his death:

       This is in reply to your request for information concerning the benefits that
       would be payable upon your death.

       The proceeds of the Company’s Sickness Death Benefit, amounting to
       $83,880.00 will be paid if you are survived by a qualified beneficiary
       under the provisions of the plan. . .

Exhibit A (emphasis added).



                                              4
       17.    Seventeen years later, after another inquiry by Mr. Perry, AT&T again

confirmed that Ms. Perry would receive the death benefit.

       18.    At first, AT&T seemed confused about the matter. This is because, by letter

dated October 1, 2015, AT&T told Mr. Perry that Ms. Perry was not eligible for the death

benefit because he had not attained 25 full years of actual employment at the time of his

early retirement. Exhibit B.

       19.    However, after Mr. Perry explained (in an October 26, 2015 letter; Exhibit

C) that he had taken early retirement a mere two months before his 25 years of service

because of AT&T’s special package (which granted him a true “service pension”), AT&T

reversed its initial analysis, said “yes” Ms. Perry would receive the death benefit, and said

the amount of the benefit – consistent with its 1998 representation – would be $83,880.

Exhibit D. The letter also expressly told Ms. Perry, as Mr. Perry’s spouse, to “review the

information presented in this summary.” Id.

       20.    In reliance on both sets of AT&T’s representations and with the expectation

that Ms. Perry (or another appropriate family beneficiary) would receive the Plan’s death

benefit, Mr. and Ms. Perry made certain financial decisions.

       21.    Among other things, beginning in the fall of 2013 and continuing through

2016, the Perrys paid for part of their granddaughter’s private high school tuition by

liquidating some of their investments. Specifically, although their granddaughter received

a partial scholarship for the school, the Perrys covered the remaining amount, which was

somewhere between $13,000 and $15,000 per year.

       22.    Likewise, in 2016, again in reliance on their expected financial security from

the Plan’s death benefit, the Perrys gave their son $25,000 for repairs on his home.

       23.    On June 1, 2019, Mr. Perry passed away.


                                             5
       24.    Soon thereafter, Ms. Perry discussed the Plan’s death benefit with AT&T

representatives (at the Fidelity Service Center). As a result of those discussions, Ms. Perry,

with forms dated August 22, 2019, made a formal claim for the death benefit. In doing

so, she submitted to the AT&T representatives the earlier AT&T documents showing her

entitlement to the benefit.

       25.    In addition, to address any concerns about whether Mr. Perry was receiving

a true “service pension” under the Plan at the time of his passing, Ms. Perry sent AT&T’s

representatives a copy of the actual “AT&T Management Pension Summary” document

that AT&T had prepared for Mr. Perry back at the time of his early retirement election.

As the document plainly states, the “type” of pension Mr. Perry received as a result of the

early retirement package was “Service.” Exhibit E.

       26.    Despite this, AT&T (through its representatives at Fidelity Service Center)

denied the claim. According to it, Mr. Perry never worked 25 actual years (a key eligibility

requirement for being deemed eligible for a “service pension” and thus the death benefit),

and therefore, Ms. Perry was not entitled to the death benefit.

       27.    Ms. Perry appealed the decision, but AT&T upheld the denial. In doing so,

it reiterated its position that Mr. Perry was required to work 25 actual years in order for

Ms. Perry to be eligible for the death benefit. It also said, however, that its earlier letters

to Mr. Perry about Ms. Perry (or another appropriate beneficiary) being eligible for the

death benefit were “erroneously sent.”

       28.    This lawsuit followed.

       29.    This litigation is appropriate under ERISA because to the extent applicable,

Ms. Perry has exhausted all administrative remedies related to her claim in this case.

       30.    This lawsuit also is timely filed within the applicable statutes of limitations.


                                              6
                                 COUNT I:
      ENFORCE AND CLARIFY RIGHT TO BENEFITS (29 U.S.C. § 1132(a)(1)(B))

       31.    The allegations of paragraphs 1-30 are realleged as if fully set forth herein.

       32.    As is clear from the allegations stated herein, Ms. Perry made a timely,

proper and meritorious claim for the pensioner death benefit under the Plan.

       33.    Despite the meritorious nature of Ms. Perry’s claim, AT&T wrongfully

denied her claim for the death benefit.

       34.    AT&T’s denial decision should be overturned because it is wrong, incorrect,

improper, unreasonable, unlawful, an abuse of discretion, arbitrary and capricious, and

otherwise violative of ERISA. Most notably, the decision contradicts the plain language of

the Plan, which states that a beneficiary is eligible for a death benefit when the pensioner

“is receiving” a service pension at the time of his death. Since Mr. Perry was, in fact,

receiving a “service pension” at the time of his death, Ms. Perry should have received the

death benefit.

       35.    The unreasonableness of AT&T’s denial decision also is shown by the fact

that it labors under a financial conflict of interest vis-à-vis the benefits to be paid to Ms.

Perry. Specifically, where an entity, such as the Company here, both administers the Plan

and pays for the Plan benefits, its profits (or losses) depend in part on how the actual cost

of providing Plan benefits diverges from its estimates of such costs. Thus, over time, a

predilection to deny benefits pays well, even for relatively modest benefits. Under ERISA,

such a conflict must be weighed as a factor in determining whether AT&T’s denial decision

was reasonable and/or correct. And here, such conflict weighs against the reasonableness

of the denial decision.




                                              7
       36.    The Court also should award Ms. Perry her attorney’s fees and all other

appropriate relief under ERISA, as requested below, for having to litigate this particular

issue in this lawsuit.

       37.    The administrative process applicable to Ms. Perry’s claim has been

exhausted and her claim is ripe for judicial review in this Court.

                                   COUNT II:
                 REQUEST FOR FULL AND FAIR REVIEW UNDER ERISA
                   (REQUEST FOR REMAND – IN THE ALTERNATIVE)

       38.    The allegations of paragraphs 1-37 are realleged as if fully set forth herein.

       39.    For purposes of this Count, Ms. Perry requests that the Court hold that

AT&T’s decision to deny her claim for the Plan’s death benefit was wrong, incorrect,

improper, unlawful, unreasonable, an abuse of discretion, arbitrary and capricious, and

otherwise violative of ERISA.

       40.    For purposes of this Count, in the event the Court cannot conclude based on

the present administrative record that Ms. Perry is entitled to the Plan’s death benefit,

then she requests, as an alternative remedy, that the Court remand the claim back to

AT&T and the Plan for further review consistent with the full and fair review requirements

of ERISA.

       41.    The Court should also award Ms. Perry her attorney’s fees and all other

appropriate relief under ERISA, as requested below, for having to litigate this particular

issue in this lawsuit.

       42.    The administrative process applicable to Ms. Perry’s claim has been

exhausted and her claim is ripe for judicial review in this Court.




                                             8
                                   COUNT III:
                     BREACH OF FIDUCIARY DUTY UNDER ERISA

       43.    The allegations of paragraphs 1-42 are realleged as if fully set forth herein.

       44.    Under ERISA, AT&T, through the Committee, its Pension Service Center

and its representatives at the Fidelity Service Center, owes Plan beneficiaries such as Ms.

Perry a duty of loyalty and a duty to communicate accurately.

       45.     Assuming that Ms. Perry is not entitled to the death benefit under Plan’s

terms (which is denied), then AT&T, by and through its own communications and the

communications of its representatives, breached its fiduciary duty to Ms. Perry and failed

to give her accurate information in its communications about the death benefit.

       46.    Ms. Perry and her husband relied on AT&T’s representations about her

eligibility for the death benefit and made financial decisions based on their understanding

that the death benefit would be paid when Mr. Perry passed away.

       47.    As a result of AT&T’s breach of its fiduciary duty, Ms. Perry is entitled to

appropriate equitable relief under § 1132(a)(3) of ERISA. The equitable relief requested

here includes, but is not necessarily limited to, a surcharge in the amount of the death

benefit at issue.

       WHEREFORE, Plaintiff requests this Honorable Court to order, adjudge, declare

and decree that:

       (a)    The denial of Ms. Perry’s claim for the pensioner death benefit under the

Plan was incorrect, wrong, unreasonable, arbitrary, capricious and an abuse of discretion;

       (b)    Ms. Perry is entitled to the death benefit under the Plan;

       (c)    Alternatively, Ms. Perry’s claim for the death benefit should be remanded to

AT&T for further review consistent with the “full and fair review” requirements of ERISA;



                                             9
       (d)    Alternatively, that AT&T breached its fiduciary duty to Ms. Perry to provide

her with accurate information about Plan benefits;

       (e)    As a result of AT&T’s breach, Ms. Perry is entitled to appropriate equitable

relief under ERISA, including but not necessarily limited to, a surcharge in the amount of

the Plan’s death benefit at issue.

       (f)    Ms. Perry be awarded pre-judgment interest;

       (g)    Ms. Perry be awarded post-judgment interest;

       (h)    Ms. Perry be awarded costs;

       (i)    Ms. Perry be awarded attorney’s fees associated with this lawsuit; and

       (j)    Ms. Perry be awarded all such other further and appropriate equitable relief.

                                     Respectfully submitted,

                                     LORRAINE M. PERRY

                                     By:   /s/Richard F. Hawkins, III
                                           Richard F. Hawkins, III, VSB# 40666
                                           THE HAWKINS LAW FIRM, PC
                                           2222 Monument Avenue
                                           Richmond, Virginia 232220
                                           (804) 308-3040 (telephone)
                                           (804) 308-3132 (facsimile)
                                           Email: rhawkins@thehawkinslawfirm.net

                                           Counsel for Plaintiff




                                             10
